 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

HEATHER MORGAN,

       Plaintiff,

v.                                                   Case No.:

UNITED NATURAL FOODS, INC.,

      Defendant.
______________________________/

                                         COMPLAINT

       Plaintiff, HEATHER MORGAN, by and through her undersigned attorneys, hereby sues the

Defendant, UNITED NATURAL FOODS, INC., hereinafter “UNITED” or “Defendant” and alleges

as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to the Title VII, 42 U.S.C. § 2000, et

seq. and 28 U.S.C. § 1331.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. § 1391(b).

                               ADMINISTRATIVE PREREQUISITES

       3.      All conditions precedent to bringing this action have occurred.

       4.      Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission and the Florida Commission on Human Relations A copy of the charge is

attached as Exhibit “A”.


                                                 1
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 2 of 9 PageID 2



       5.      More than 180 days have passed since the filing of this charge.

       6.      Plaintiff then received a Notice of Right To Sue on or about April 16, 2019 from the

EEOC. A Copy of the Right to Sue letter is attached as Exhibit “B”.

       7.      Defendant is an employer as defined by the laws under which this action is

brought and employs the required number of employees.

                                            PARTIES

       8.      Defendant, UNITED NATURAL FOODS, INC., is a Foreign Profit Corporation,

authorized and doing business in this Judicial District.

       9.      Plaintiff, HEATHER MORGAN, resides in Lake City, Columbia County, Florida.

                                  FACTUAL ALLEGATIONS

       10.     On or about January 29, 2018, Plaintiff began her employment with United

Natural Foods, Inc. From the beginning of her employment, she was subject to a hostile work

environment by my male co-workers.

       11.     Some examples of the inappropriate conduct include:

               a)      A co-worker approached Plaintiff from behind as she was loading her

truck and stated “you wanna screw?” Plaintiff turned to see him holding a large screw to her

back and him laughing;

               b)      That same co-worker would brag to Plaintiff that he had a previous sexual

harassment claim that he got away with;

               c)      Another co-worker made comments to Plaintiff such as “that sure is a nice

ass, you sure do make truck driving look sexy”;

               d)      On another occasion, a co-worker told Plaintiff “if you ever decide to go

straight again, I have a hard dick waiting for you”.

                                                  2
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 3 of 9 PageID 3



       12.     On or about May 24, 2018, Plaintiff received a glowing performance review and

was told that she was meeting all the expectations that were set for her.

       13.     On or about August 2, 2018, Plaintiff sent a message to a co-worker telling him

that she was no longer willing to put up with the sex discrimination and harassment.

       14.     On August 9, 2018, Plaintiff spoke with Human Resources and informed them of

the ongoing harassment and discrimination. Before informing Human Resources, Plaintiff was

told by her dispatcher that she needed to just get along with the men. After Plaintiff spoke with

Human Resources, she was advised by another dispatcher that she needed to be quiet and just fly

under the radar.

       15.     Shortly thereafter, on or about September 2, 2018, Plaintiff was given a written

warning for things that had happened months earlier. Plaintiff’s hours were also substantially

reduced. Plaintiff’s male co-workers stopped speaking to her and many would not even come in

the yard while Plaintiff was there. Defendant also made up deficiencies in an effort to justify

further disciplinary action or termination.

       16.     On or about October 19, 2018, Plaintiff was constructively discharged from her

employment with Defendant.

                                         COUNT I
                        FLORIDA CIVIL RIGHTS ACT - SEXUAL HARASSMENT

       17.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through sixteen (16).

       18.     Plaintiff is a member of a protected class.

       19.     The aforementioned actions by Plaintiff’s male co-workers constitute unwelcome



                                                 −3−
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 4 of 9 PageID 4



sexual harassment.

       20.     The harassment by Plaintiff’s male co-workers was sufficiently severe and/or

pervasive to alter the terms and conditions of Plaintiff’s employment.

       21.     Plaintiff suffered an adverse employment action as a result of her opposition to the

advances of her male co-workers beginning with a written warning and reduction of her work

hours and culminating with her constructive discharge in October 2018.

       22.     Defendant knew or should have known of the harassment of Plaintiff.

       23.     The aforementioned actions created a hostile environment and constitutes

discrimination on the basis of sex, in violation of the Florida Civil Rights Act, Chapter 760,

Florida Statutes.

       24.     The sexual harassment and conduct of Plaintiff’s male co-workers created a

hostile work environment which interfered with Plaintiff's ability to perform her job.

       25.     The Defendant’s actions were intentional and encouraged an environment where

degradation based on sex was common and tolerated.

       26.     As a result of Defendant’s unlawful sexual harassment, Plaintiff has suffered and

continues to suffer damages for pecuniary losses, mental anguish, loss of enjoyment of life, and

other non-pecuniary losses. Plaintiff has also suffered lost wages and benefits and lost

employment opportunities.

       WHEREFORE, Plaintiff, HEATHER MORGAN, demands a trial by jury and judgment

against Defendant, UNITED NATURAL FOODS, INC., for:

       a.      Back pay and benefits;

       b.      Interest in back pay and benefits;


                                               −4−
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 5 of 9 PageID 5



       c.      Front pay and future benefits;

       d.      Loss of future earning capacity;

       e.      Emotional pain;

       f.      Suffering;

       g.      Attorneys’ fees and costs;

       h.      Punitive damages;

       i.      Inconvenience; and

       j.      For any other relief this Court deems just and equitable.

                                    COUNT II
                     FLORIDA CIVIL RIGHTS ACT - RETALIATION

       27.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through sixteen (16).

       28.     Plaintiff engaged in protected activity by opposing an employment practice made

unlawful by the Florida Civil Rights Act and timely filing a Charge of Discrimination with the

Florida Commission on Human Relations and the Equal Employment Opportunity Commission.

       29.     In retaliation for engaging in protected activity, Plaintiff suffered an adverse

employment action beginning with a written warning and reduction of her work hours and

culminating with her constructive discharge in October 2018.
 .
       30.    The aforementioned actions by Defendant constitute retaliation by Defendant in

violation of Chapter 760, Florida Statutes.

       31.     As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

continues to suffer damages for pecuniary losses, mental anguish, loss of enjoyment of life, and



                                                  −5−
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 6 of 9 PageID 6



other non-pecuniary losses. Plaintiff has also suffered lost wages and benefits and lost

employment opportunities.

               WHEREFORE, Plaintiff, HEATHER MORGAN, demands a trial by jury and

judgment against Defendant, UNITED NATURAL FOODS, INC., for:

       a.      Back pay and benefits;

       b.      Interest in back pay and benefits;

       c.      Front pay and future benefits;

       d.      Loss of future earning capacity;

       e.      Emotional pain;

       f.      Suffering;

       g.      Attorneys’ fees and costs;

       h.      Punitive damages;

       i.      Inconvenience; and

       j.      For any other relief this Court deems just and equitable.

                                        COUNT III
                            TITLE VII – SEXUAL HARASSMENT

       32.     Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through sixteen (16).

       33.     Plaintiff is a member of a protected class.

       34.     The aforementioned actions by Plaintiff’s male co-workers constitutes unwelcome

sexual harassment.

       35.     The harassment by Plaintiff’s male co-workers was sufficiently severe and/or



                                                  −6−
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 7 of 9 PageID 7



pervasive to alter the terms and conditions of Plaintiff’s employment.

       36.     Plaintiff suffered an adverse employment action as a result of her opposition to the

advances of her male co-workers beginning with a written warning and reduction of her work

hours and culminating with her constructive discharge in October 2018.

       37.     The Defendant knew of or should have known of the harassment to Plaintiff.

       38.     The aforementioned actions constitute discrimination on the basis of sex, in

violation of Title VII of the Civil Rights Act.

       39.     The Defendant’s actions were intentional and encouraged in an environment

where degradation based on sex was common and tolerated.

       40.     As a result of Defendant’s unlawful sexual harassment, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff, HEATHER MORGAN, prays for the following damages against

Defendant, UNITED NATURAL FOODS, INC.:

               a.      Back pay and benefits;

               b.      Interest;

               c.      Front pay and benefits;

               d.      Compensatory damages;

               e.      Pecuniary and non-pecuniary losses;

               f.      Costs and attorneys’ fees;

               g.      Punitive damages; and

               h.      For any other relief this Court deems just and equitable.




                                                  −7−
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 8 of 9 PageID 8



                                       COUNT IV
                                TITLE VII - RETALIATION

       41.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through sixteen (16).

       42.     Plaintiff engaged in protected activity by opposing an employment practice made

unlawful by Title VII and timely filing a Charge of Discrimination with the Florida Commission

on Human Relations and Equal Employment Opportunity Commission.

       43.    Plaintiff suffered an adverse employment action for opposing an employment

practice made unlawful by Title VII beginning with a written warning and reduction of her work

hours and culminating with her constructive discharge in October 2018.

       44.    The above described acts of retaliation constitute a violation of Title VII, 42

U.S.C. Section 2000 et seq.

       45.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff, HEATHER MORGAN, prays for the following damages

against Defendant, UNITED NATURAL FOODS, INC.:

              a.      Back pay and benefits;

              b.      Interest on back pay and benefits;

              c.      Front pay and benefits;

              d.      Compensatory damages;

              e.      Pecuniary and non-pecuniary losses;

              f.      Costs and attorneys’ fees;



                                                −8−
 Case 8:19-cv-01112-JDW-CPT Document 1 Filed 05/09/19 Page 9 of 9 PageID 9



              g.     Punitive damages; and

              h.     For any other relief this Court deems just and equitable.

                                DEMAND FOR JURY TRIAL

       46.    Plaintiff requests a jury trial on all issues so triable, with respect to the terms and

conditions of her employment.

       Dated this 9th day of May, 2019.

                                     FLORIN GRAY BOUZAS OWENS, LLC

                                     /s/ Wolfgang M. Florin_________
                                     WOLFGANG M. FLORIN, ESQUIRE
                                     Florida Bar No.: 907804
                                     Primary:      wolfgang@fgbolaw.com
                                     Secondary:    gina@fgbolaw.com
                                     MIGUEL BOUZAS, ESQUIRE
                                     Florida Bar No.: 48943
                                     Miguel@fgbolaw.com
                                     16524 Pointe Village Drive, Suite 100
                                     Lutz, FL 33558
                                     Telephone (727) 254-5255
                                     Facsimile (727) 483-7942

                                     Trial Attorneys for Plaintiff




                                               −9−
